Citation Nr: 1548392	
Decision Date: 11/17/15    Archive Date: 11/25/15

DOCKET NO.  11-19 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include a schizoaffective disorder.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel



INTRODUCTION

The appellant served on active duty for training (ACDUTRA) in the U.S. Marine Corps Reserves (USMCR) from June 1997 to September 1997, and had over 4 additional months of inactive active duty for training (INACDUTRA).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, which denied service connection for a schizoaffective disorder.  

In October 2013, October 2014, and May 2015, this matter was remanded by the Board for additional development.  Such development having been completed, the issue has been returned for adjudication by the Board.


FINDING OF FACT

The appellant does not have an acquired psychiatric disorder which is related to a qualifying period of service.  


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder have not been met.  38 U.S.C.A. §§ 101(22), 101(24), 1101, 1110, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303, 4.125 (2014).
 

REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant contends that an acquired psychiatric disorder, which he described as "schizoaffective disorder" in his May 2008 claim for benefits, had its onset during a three-month period of ACDUTRA.  A claim for service connection for a mental disability may encompass claims for service connection of any mental disability that may reasonably be encompassed by several factors, including the claimant's description of the claim, the symptoms the claimant describes and the information the claimant submits or that the Secretary obtains in support of the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Accordingly the Board has taken an expansive view of the appellant's claim pursuant to Clemons.

Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  The term "active military, naval, or air service" includes active duty, any reserve service periods of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty, and any period of or inactive duty training INACDUTRA during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  38 U.S.C.A. §§ 101(22), 101(24) (West 2014); 38 C.F.R. § 3.6 (2014).  Service connection for INACDUTRA is permitted only for injuries, not diseases, incurred or aggravated in line of duty.  See Brooks v. Brown, 5 Vet. App. 484, 485 (1993).  VA's General Counsel has interpreted that it was the intention of Congress when it defined "active service" in 38 U.S.C.A. § 101(24) to exclude inactive duty training during which a member was disabled or died due to nontraumatic incurrence or aggravation of a disease process.  VAOPGCPREC 86-90.

Service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1131 (West 2014); see also Degmetich v. Brown, 104 F.3d 1328 (1997).  This requirement "is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim."  McLain v. Nicholson, 21 Vet. App. 319, 321 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (holding that evidence of a recent diagnosis of a disability prior to a claim for benefits based on that disability, is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency).

Prior to entering service in 1997, the appellant ran away from school at age 11.  A May 1990 treatment note records that he had some history of anger control problems, and that his mother requested that he be given counseling for disruptive behavior at home as well as school.  The assessment was of "anger outbursts," but no clinical diagnosis was made.  On enlistment examination in January 1997, the appellant denied any mental health history, other than "counseling for not getting along [with] kids at school" in 1989.  By examination he was "normal" psychiatrically, and he is thus presumed to have entered into the period of service in sound condition.  See 38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2014).

Having reviewed the record, the Board finds that service connection cannot be awarded for the appellant's current acquired psychiatric disorder, for the reasons discussed below.

The record reflects no in-service complaints or treatment for any mental health symptoms during his initial period of ACDUTRA.  Thereafter, the appellant served for several years as a reservist, however in June 2000 it was recommended that the appellant be discharged under other than honorable conditions from the reserves, due to 47 unauthorized absences and failure to regain satisfactory participation status.

In October 2002, the appellant voluntarily admitted himself to a private medical facility with complaints of anhedonia and sleeping through much of the day.  He indicated that his father had died a year prior, and that he had been briefly hospitalized at that time, but had received no mental health treatment since then.  He also expressly confirmed that he had had no mental health problems prior to 2001.  Following evaluation, the appellant was diagnosed with depression, and it was noted that the one-year anniversary of his father's passing coincided with his self-admission.

In January 2004 the appellant was admitted secondary to "acute agitation and delusional content resulting in an argument and breaking glass;" he had been brought to an emergency room following a fight with his brother.  At that time the appellant attributed his current level of stress to a new job, but also described feelings of heightened awareness and picking up on high-pitched and 1ow-pitched sounds, through his feet.  He reported that he was usually are able to block such sensations, but that twice - once when discharged from reserve duty, and once when his father died - he had been unable to do so.  There was "other collateral information of similar psychotic symptoms," including his report that he had been a bodyguard for the president of Saudi Arabia.  It was at this time that the appellant first "reported hearing things that are real and sometimes that are not real."  The diagnosis was a psychotic disorder, not otherwise specified.  On discharge several days later, the diagnoses included adjustment disorder with disturbance of mood and conduct, as well as psychotic disorder, not otherwise specified

The appellant was seen again one year later, in January 2005 following another family altercation.  The fight had occurred after the Veteran had been drinking, and involved his sister and sister's boyfriend.  He was able to follow commands on hospital admission, but did not "share a lot of details about what happened."  The discharge diagnoses were "schizophrenia and chronic mental illness."

In a November 2008 letter the appellant indicated that he was "not aware that [his] discharge was less than honorable," and that he had been informed he was "being released [due to his] knee and mental health issues."  He reported that he had been "having problems trying to control the voices that [he] first [heard] during boot camp," but he continued to be singled-up out for physical punishment by his commanding officer.  Regarding why he did not seek treatment during service for mental health symptoms, his representative indicated on his February 2010 notice of disagreement that he had been "told that if he sought any medical services that he would be court martial[ed]."

The appellant's mother reported, in a November 2010 statement, that the appellant had changed substantially during his three months of ACDUTRA, including "exhibiting strange [behavior] towards his family, friends, and girlfriend."  It was not until some time after completion of basic training that he informed his mother that he had been punished for urinating in a canteen out of which another service member drank.  The appellant's punishment included wearing "full gear with a 50 lb backpack" and being made to stand at attention for eight hours.  The appellant's mother relayed some mental symptoms including that the appellant believed he was working for a secret government group, and that newspaper articles were being written about him.  She also stated that the appellant's father passing away "cause[d] the illness to explode even worse."

Generally, lay evidence is competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007).  Lay evidence can be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Additionally, a lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  Id.  A layperson is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever).  See 38 C.F.R. § 3.159(a)(2).

To the extent that mental health symptoms such as auditory hallucinations, and feelings of stress, are capable of lay observation, the appellant's reported history of such symptoms - to both medical providers and to VA - are competent and probative of the existence of these symptoms.  However, that the appellant's reports have been inconsistent in describing his history of such symptoms, renders them of reduced probative value in assessing when such symptoms began.  Specifically, though he now indicates that he began having auditory hallucinations during ACDUTRA in 1997, he had previously told healthcare providers that he did not begin to have health symptoms until his father's death.

While service treatment records are absent any complaints of referable symptoms, the appellant had indicated that was concerned he might be subjected to court martial if he had sought treatment.  The Board notes, however, in June 1997 he complained of pain in his right thigh.  Though not dispositive, it does suggest to the Board that the appellant was, in fact, not concerned at the time, that he would be court martialed merely for reporting a medical complaint.

The Board recognizes the appellant's mother's endorsement of her son having "changed" during basic training, however to assert that such a change was evidence of the onset of a mental health disorder is well beyond the scope of her lay competence, Layno v. Brown, 6 Vet. App. 465 (1994), and thus of little probative value.

Of far greater probative value are medical opinions from a private examiner in October 2008, and a VA examiner in February 2014 and August 2015.  The private examiner - who had been treating the appellant - opined that "it is more likely than not that [the appellant's] diagnosis of schizoaffective disorder arises from and is linked to his military service."  The opinion was based in part on the appellant's ability to "clearly delineate the onset of his symptoms to the time he was in the military."  In an April 2014 statement, the appellant clarified that the provider had reviewed his available service, and private medical records prior to arriving at the foregoing conclusion.  

The appellant's reports of injury, history of symptoms, history of treatments, and current complaints, even when made to a doctor, are lay evidence.  Such history and complaints are not transformed into medical evidence merely because the appellant has told them to a doctor who writes it down.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995) ("a bare transcription of a lay history is not transformed into 'competent medical evidence' merely because the transcriber happens to be a medical professional").  Thus, the October 2008 doctor's report that the appellant's symptoms began during ACDUTRA in 1997 is of little weight, given that the Board has already found the appellant's assertion as much to be not credible as it is inconsistent with more contemporaneous evidence.  Thus, any conclusion based on such a false factual premises is itself of limited value.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion that is based on facts provided by the veteran that have previously been found to be inaccurate).

Of far greater value, are the opinions offered in February 2014 and August 2015 by a VA examiner.  The examiner initially indicated that it was less likely than not that an acquired psychiatric disorder was incurred in service.  He noted that there was no indication that the appellant had experienced mental health problems or auditory hallucinations during his 1997 period of service, and noted that during his examination the appellant reported having thereafter worked at Starbucks as a manager for four years which "strongly argues against a psychotic disorder at that time."  It was the examiner's opinion that the appellant's "ability to work at a high level for 4 years shows he most likely was not suffering from a psychotic disorder from 1997 to 2000.

In August 2015, after reviewing the appellant's claims file for a second time, the examiner maintained his prior conclusion that no acquired psychiatric disorder was related to service.  This time the examiner commented that the fact that the appellant completed basic training in 1997 "argues against significant mental health difficulties such as auditory hallucinations."  He went on to recognize the assertion that the appellant began hearing voices in basic training, but again noted that he was nonetheless capable of "working at Starbucks and quickly work[ing] his way up to manager.  His ability to work his way up to manager would indicate good cognitive and social skills at the time."  

The examiner commented that auditory hallucinations are a "severe psychiatric symptom and a hallmark symptom of Schizophrenia."  Such symptoms "typically are accompanied by other unmistakable symptoms," such as cognitive and behavioral problems including difficulty with attention, memory and executive functioning such as planning and following instruction.  Given the severity of symptoms associated with auditory hallucinations, the examiner concluded that the appellant's ability to complete basic training and work his way into management at Starbucks was clinical evidence that he was not in fact experiencing hallucinations or schizophrenia while on active duty or shortly thereafter.  He further opined that reports of episodes in the workplace described by his mother "do not strongly indicate behavior necessarily associated with Schizophrenia," and that "[b]ased on the above information there is no nexus between [the appellant's] active military service and his auditory hallucinations/Schizophrenia or any other mental disorder."

The weight of the evidence thus shows that the appellant did not have any mental health symptoms during his brief period of ACDUTRA, but rather the disease had its onset several years later, around the time of his father's death.  As 
Schizophrenia is a disease, rather than the residual of an injury, and in so much as the record does not show that any injury caused schizophrenia, the Board need not consider whether the disease had its onset during a subsequent period of INACDUTRA.  Brooks, 5 Vet. App. at 485.

Based on the foregoing, the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  A notice letter was sent to the appellant in June 2008, prior to the initial adjudication of the claim on appeal.  Notice sent to the appellant included descriptions of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the appellant and what information and evidence would be obtained by VA.  The appellant was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

VA also has a duty to assist an appellant in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2014); see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").

The Board finds that VA has satisfied its duty to assist by acquiring service records as well as records of private and VA treatment, to the extent that VA has been made aware of such records.  These pertinent records have been associated with the claims file and reviewed in consideration of the issue before the Board.  The duty to assist was further satisfied by VA examination in February 2014, during which the examiner conducted a physical examination of the Veteran, was provided the claims file for review, took down the Veteran's history, considered the lay evidence presented, laid a factual foundation for the conclusions reached, and reached conclusions and offered opinions based on history and examination that are consistent with the record.  The examiner further reconsidered his opinion and the entire record before issuing an addendum opinion in August 2015.

Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2014); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).  Based on the foregoing, VA has fully met its duties to notify and assist the claimant with the development of the claims and no further notice or assistance is required. 
	
Finally, in May 2015 the Board remanded this issued for additional development, including ordering that an examiner review the claims file for an additional time and render an opinion regarding the etiology of the claimed acquired psychiatric disorder.  In August 2015 the requested opinion was obtained, and the specific matters which the Board had identified were responsively addressed by the examiner.  Therefore, the Board finds that the RO substantially complied with the Board's remand directive, and the Board has properly proceed with the foregoing decisions.  See Stegall v. West, 11Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).


ORDER

Service connection for an acquired psychiatric disorder is denied.



____________________________________________
M. TENNER	
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


